PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/011,875
Filing Date: 19 Jun 2018
Appellant(s): Heatherington, Stuart



__________________
Parthiban Mathavan
(Reg. No. 73024)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 3, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 2, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
In regards to the arguments of Section B I beginning on page 5 of the submitted brief, Appellant appears to misinterpreting the rejection.  Appellant’s argument is based upon the interpretation that the rejection intends to add the feature of Chandran’s spacers in between the recesses and the nasal interfaces of Gusky, as seen on page 9 of the brief.  This is not the stated intent of the rejection.  The rejection identifies the recesses 78 and 80 as being the “sockets” as described in claims of the instant application.  Following that, it is these recesses that the modification to Gusky intends to make separable from the base structure.  The rejection does not intend to interject the spacers of Chandran between the recesses and the nasal interfaces of Gusky, merely to use them as an example of an integral socket becoming separable from its base structure.  Such may be demonstrated most clearly by comparing Chandran Figures 37 and 38 (seen below).

    PNG
    media_image2.png
    162
    200
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    441
    314
    media_image3.png
    Greyscale

			Fig 37						Fig 38
In regards to the arguments of Section B I beginning on page 13 of the submitted brief, these arguments are not persuasive.  Appellant asserts that modifying Gusky to have removable sockets would lead to doubling the size of Gusky’s interface, an assertion with no apparent basis or support.  Further, they assert that this addition would reduce the reliability of the airflow pathway in ways that could compromise the effectiveness of the device without providing any evidence to support this claim.  There is no indication that the addition of removable sockets would render the device of Gusky unsatisfactory for its intended purpose as Appellant alleges.
In regards to the arguments of Section B II beginning in page 14 of the submitted brief, this argument appears to also be based upon the above detailed misinterpretation of the rejections in question.  The argument discusses the insertion of the spacers of Chandran in between the recesses (sockets) and the nasal interfaces (eyelets) of Gusky.  As previously explained, this is not the stated modification of Gusky.  Further, the applicant argues that 
In regards to the arguments of Section B II beginning on page 18 of the submitted brief, these arguments are not persuasive.  Appellant claims Examiner makes conclusory statement in regards to the statement of analogous structures and that the oral interface section of the secondary Chandran-249 reference renders the combination unreasonable.  Examiner respectfully disagrees.  Examiner is not incorporating the oral interface, merely asserting that it is demonstrably known that a nasal prong may be attached to a base structure through which air is delivered and that it is equally known for there to be an intermediate component between the nasal prong and said base structure.  The overall structures of the Gusky and Chandran-249 devices contain enough similarity to be considered analogous for the purpose which they are used.
In regards to the arguments of Section B III beginning on page 19 of the submitted brief, this argument is not persuasive.  Applicants arguments concerning the specific language of “retraction of the socket lip in response to manipulation by a user” is remarkably broad and lacks any sort of associated structure by which to interpret their intent.  The plain definition of “retract” is to draw or pull back.  In and of itself, this limitation may read on any structure which permits the socket lip to be drawn or pulled away from an adjacent component by a user, such as would happen when disengaging a snap fit connection like the one described in Gusky.  While it may be inferred that applicant intends this limitation to utilize the structure as seen in the instant Figure 13C (seen below) wherein the dashed arrows indicates user manipulation and the solid 

    PNG
    media_image4.png
    212
    280
    media_image4.png
    Greyscale

Fig 13C
In regards to the arguments of Section B III beginning on page 21 of the submitted brief, these arguments are not persuasive.  As stated in the Non-Final Action dated 3/2/2021 on page 16, second paragraph, the limitation “retraction of the socket tip in response to manipulation by a user” is both very broad and lacking in any associated structure.  This limitation, therefore, may be read on any structure which permits the socket to be manipulated by the user to draw or pull away the edges from an adjacent component.  As Gusky describes removal of nasal interfaces can be achieved via elastic deformation of the socket (paragraph 40 line 12-13), Gusky is consisted to read on this limitation.  Examiner notes that Non-Final Action dated 3/2/2021 page 16, second paragraph contains discussion of potential interpretation and structural specifics that could overcome the current art.  Appellant has not addressed this discussion in the currently submitted brief.
In regards to the arguments of Section C beginning on page 22 of the submitted brief, these arguments are not persuasive.  Applicant argues that the stated motivation for the 
In regards to the arguments of Section C beginning on page 23 of the submitted brief, these arguments are not persuasive.  Appellant asserts that the Examiner is relying on “a substantially gas-tight connection” as mentioned in the paragraph of Chandran-131 cited in the Non-Final Action dated 3/2/2021 on page 9.  However, while this “substantially gas-tight connection” is mentioned in the cited lines, it is not relied upon for any motivation or limitation.  This citation is included in the rejection to show the description of the structural limitations of the rejected claim.  The motivation statement as seen page 10 does not cite this as a reason for modification.  Further, the modification itself is only to teach a snap fit of a particular construction.  Gusky teaches a snap fit connection but fails to go into details as to the structure of said fit.  Chandran-131 is therefore used to show that it is known for a snap fit connection to have the requisite structure as claimed. 
In regards to the arguments of Section D beginning on page 25 of the submitted brief, these arguments refer to materials used to form the components of the reference in question, Bird, whereas the rejection calls on the reference only to teach the shape of a protrusion the facilitates connection between adjacent components.  The materials used are not relevant to the rejection and have no bearing on the use of the reference to teach a components shape.
In regards to the argument of Section D beginning on page 27 of the submitted brief, these arguments are not persuasive.  Appellant claims Examiner makes conclusory statement in regards to the motivation for the inclusion of a barbed protrusion.  Examiner respectfully disagrees.  Barbed connections are well known the art for connecting adjacent sections of fluid 
In regards to the arguments of Section E beginning on page 28 of the submitted brief, applicant argues that the reference is inapplicable as it uses a facial interface.  Similarly to the arguments in Section B II, this argument is not persuasive.  The facial interface is never included into the device of Gusky, it is merely used to supply a material used for construction of the analogous sockets which are, in this reference, integral to the interface.  As such, the material used for one would be used for the other.
In regards to the argument of Section E beginning on page 29 of the submitted brief, these arguments are not persuasive.  Appellant claims Examiner makes conclusory statement in regards to the teaching of using an elastomeric material to form the sockets.  The use of elastomeric materials are well known the art for the formation of mask structures, exemplified both in Gusky and in Chandran-131, the second of which is used to show that a structure directly analogous to the sockets is formed of an elastomeric material.  The issue of the oral interface of Chandran-131 is once again raised, see Section B II for response to this argument.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an